DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 19 October 2020, 22 January 2021, 26 April 2021, 16 July 2021, 24 August 2021, 01 December 2021, and 01 December 2021, were filed after the mailing date of the patent application on 10 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 10 August 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17337299 in view of Wu et al. (US 20210288895 A1; hereinafter referred to as “Wu”). 
Regarding Claim 1, Claim 1 of the ’299 Application discloses a method for monitoring network traffic using one or more network monitoring computers, comprising: 
monitoring two or more network segments that are coupled by one or more bridge devices (Claim 1 of the ‘299 Application discloses monitoring two or more network segments that are coupled by a traffic transformation device (TFD)), 
determining one or more flows in one or more network segments based on network traffic associated with the one or more network segments (Claim 1 of the ‘299 Application discloses determining one or more external network addresses and one or more internal network addresses based on encrypted network traffic exchanged between one or more external endpoints and the TFD and internal network traffic exchanged between one or more internal endpoints and the TFD.  Here the detection of flows occurs by identifying network addresses associated with the exchange of traffic.  Examiner correlates network traffic that occurs between the internal network address and the traffic transformation device as a flow in “one or more network segments”); 
determining one or more other flows in one or more other network segments based on other network traffic associated with the one or more other network segments (Claim 1 of the ‘299 Application discloses determining one or more external network addresses and one or more internal network addresses based on encrypted network traffic exchanged between one or more external endpoints and the TFD and internal network traffic exchanged between one or more internal endpoints and the TFD.  Here the detection of flows occurs by identifying network addresses associated with the exchange of traffic.  Examiner correlates network traffic that occurs between the external network address and the traffic transformation device as a flow in “one or more other network segments”); 
providing a correlation score for two or more flows that are in different network segments based on one or more of a correlation model, a characteristic of the one or more flows, or another characteristic of the one or more other flows (Claim 1 of the ‘299 Application discloses providing one or more correlation scores for the one or more external network addresses and the one or more internal network addresses based on one or more of a correlation model, the one or more metrics, or the one or more other metrics); 
determining two or more related flows based on a value of the correlation score of the two or more related flows, wherein the two or more related flows are located in different network segments (Claim 1 of the ‘299 Application discloses associating the external network address and the internal network address with each other based on the correlation score in response to a correlation score associated with an external network address and an internal network address exceeding a threshold value); and 
providing a report that includes information about the two or more related flows (Claim  1 of the ‘299 Application discloses providing a report that includes information about the association of the external network address with the internal network address).
However, Claim 1 of the ‘299 Application does not explicitly disclose the one or more bridge devices modify network traffic passed from one network segment to another network segment; and modifying one or more timing characteristics associated with the one or more flows in the one or more network segments; determining the one or more other flows in the one or more other network segments based on the one or more timing characteristics; and updating the correlation score for the two or more flows based on the timing characteristics.
Wu teaches the one or more bridge devices modify network traffic passed from one network segment to another network segment (¶68, Wu teaches modifying network traffic passed from one network segment to another network segment); and modifying one or more timing characteristics associated with the one or more flows in the one or more network segments (¶74, Wu teaches modifying timing characteristics with one or more flows in one or more network segments); determining the one or more other flows in the one or more other network segments based on the one or more timing characteristics (¶74, Wu teaches the one or more other flows in the one or more other network segments may be determined based on the one or more modified timing characteristics); and updating the correlation score for the two or more flows based on the timing characteristics (¶74, Wu teaches the modified timing characteristics).
Wu, ¶2).
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 1 is allowed.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ERIC NOWLIN/Examiner, Art Unit 2474